Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 and add new claims 8-14 which corresponds to FIGS. 1-5 in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that 
“First, it is noted that this is a PCT National Stage Application. As clearly stated in MPEP 1893.03(d) citing 37 C.F.R. 1.499, "Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141 - 1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 37 CFR 371." As the Election Requirement fails to address or apply the proper unity of invention standard, the Election Requirement is improper on its face and should be withdrawn. 
Second, the Election Requirement is allegedly between "Species I: claims 1-25, drawn to a circuitry" and "Species II: claims 26-37, drawn to a semiconductor device." However, MPEP 806.04(e) makes clear that claims are definitions or descriptions of inventions. Claims themselves are never species. For this additional reason, the requirement appears improper on its face and should be withdrawn. 
Third, in any event, as only claims 1-7 were pending prior to this Amendment, reference to "1-25" and "26-37" appears in error as it does not relate to the pending claims. For this additional reason, the requirement is improper on its face. 
Possibly, the Examiner intended to refer to FIGS. 1-25 and FIGS. 26-37 as allegedly different Species. This is at least somewhat consistent with the Brief Description of the Drawings in paragraph [0022] of the specification (although actually 
FIGS. 1-38 are contained in the specification). Notably, FIG. 1 is described as an overall "electronic device" with various ones of FIGS. 2-25 describing examples of "circuits" (or neural networks). Meanwhile, at least FIGS. 26-27 are described as examples of a "semiconductor device," and illustrate layer structure. 
As best understood, if any election is required at this time, Applicant provisionally elects the presumably intended Species I corresponding to FIGS. 1-25, with traverse. All of the pending claims, including newly added claims 8-14, read on the elected Species of FIGS. 1-25. Examination on the merits of all of claims 1-14 is respectfully requested.”, pages 1-2.


This is not found persuasive because the WIPO Publication is Non-English Version and it is needed to be a Certified English Version in order to qualify for entering into the national stage. 
Furthermore, claims 5 and 12 are withdrawn from consideration because they are belonging to the semiconductor device which are disclosed in FIGS. 26-38.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Ikeda (Pub. No.: US 2016/0343452).
Re claim 1, Ikeda teaches an imaging device comprising: 
an imaging portion (DIN, ¶ [0046]), FIG. 7); and 
an encoder (artificial neural array [111], FIG. 3A, ¶ [0021]), 
wherein the imaging portion is configured to generate first image data generate by decoder by imaging, 
wherein the encoder comprises a first circuit (10/11) that forms a first neural network (111), and 

Re claim 2, Ikeda teaches the imaging device according to claim 1, wherein the first neural network is configured to perform convolution processing using a weight filter (FFT filtering image/claim 13/claim 14, ¶ [0210]).
Re claim 3, Ikeda teaches the imaging device according to claim 2, wherein the imaging device comprises a shift register, 
wherein the encoder comprises a memory cell array (130, FIG. 1), 
wherein an input terminal (DIN) of the shift register (note that the shift register is the machine language level which exist in buffer of 114 & 115) is electrically connected to the imaging portion, 
wherein an output terminal (DOUT) of the shift register is electrically connected to the memory cell array (130), 
wherein the memory cell array is configured to store a filter value of the weight filter (FFT filtering image/claim 13/claim 14), 
wherein the shift register is configured to output the first image data (DOUT of 115) to the memory cell array (130) sequentially for every pixel region of the imaging portion, and 
wherein the convolution processing includes product-sum operation ([FFT] filter = Fast Fourier Transform filter) using the first image data and the filter value (read more on the link https://towardsdatascience.com/fast-fourier-transform-937926e591cb).


wherein the imaging portion comprises pixels arranged in n rows and m columns ([P], FIG. 2 [as shown above]), 
wherein n and m are each an integer greater than or equal to 1 (n, m), 
wherein the imaging portion is configured to generate the first image data when the pixels obtain pixel data by the imaging, 
wherein the pixel region comprises pixels arranged in t rows and s columns ([p, q] of 130, FIG. 1, ¶ [0054]) wherein t is an integer greater than or equal to 1 and less than or equal to n, and s is an integer greater than or equal to 1 and less than or equal to m, 
wherein the shift register (DOUT of 115) comprises t x m stages (of the m columns of 111) of retention circuits, and 
wherein the shift register is configured to output t x s pixel data (of the n rows of 111) included in the pixel region to the memory cell array (130) at a time.
Re claim 6, Ikeda, FIG. 1 teaches an electronic device comprising: the imaging device according to claim 1; and 
a decoder (112/113, [0045]), 
wherein the decoder comprises a second circuit (116) that forms a second neural network, 
wherein the second circuit is electrically connected to the first circuit (115), and 
wherein the second circuit is configured to conduct decompression processing by the second neural network on the second image data to generate third image data [0049].

Re claim 8, Ikeda, FIG. 1 teaches an electronic device comprising an imaging device, the imaging device comprising: 
an imaging portion (DIN, ¶ [0046]), FIG. 7); and 
an encoder (artificial neural array [111], FIG. 3A, ¶ [0021]), 
wherein the imaging portion is configured to generate first image data by imaging, 
wherein the encoder comprises a first circuit (10/11) that forms a first neural network, and 
wherein the first circuit is configured to conduct feature extraction by the first neural network on the first image data to generate second image data (DOUT generate by 115, [0048]).
Re claim 9, Ikeda, FIG. 1 teaches the electronic device according to claim 8, wherein the first neural network is configured to perform convolution processing using a weight filter (FFT filtering image/claim 13/claim 14).
Re claim 10, Ikeda, FIG. 1 teaches the electronic device according to claim 9, wherein the imaging device comprises a shift register, 
wherein the encoder comprises a memory cell array (130), 
wherein an input terminal of the shift register (note that the shift register is the machine language level which exist in buffer of 114\115\116) is electrically connected to the imaging portion, 

wherein the memory cell array (130) is configured to store a filter value of the weight filter ([FFT] filter = Fast Fourier Transform filter), 
wherein the shift register (of 115 & 116) is configured to output the first image data to the memory cell array ([p, q] of 131) sequentially for every pixel region of the imaging portion, and 
wherein the convolution processing includes product-sum operation using the first image data and the filter value (read more on the link https://towardsdatascience.com/fast-fourier-transform-937926e591cb).
Re claim 11, Ikeda, FIG. 1 teaches the electronic device according to claim 10,
wherein the imaging portion comprises pixels arranged in n rows and m columns ([P], FIG. 2 [as shown above]), 
wherein n and m are each an integer greater than or equal to 1 (n, m), 
wherein the imaging portion is configured to generate the first image data when the pixels obtain pixel data by the imaging, 
wherein the pixel region comprises pixels arranged in t rows and s columns ([p, q] of 130, FIG. 1, ¶ [0054]) wherein t is an integer greater than or equal to 1 and less than or equal to n, and s is an integer greater than or equal to 1 and less than or equal to m, 
wherein the shift register (DOUT of 115) comprises t x m stages (of the m columns of 111) of retention circuits, and 

Re claim 13, Ikeda, FIG. 1 teaches the electronic device according to claim 8, further comprising: 
a decoder (112/113, [0045]); and 
a graphics processing unit (114, note that 114 is process the analog image input) electrically connected to the decoder, 
wherein the decoder (112/113) comprises a second circuit that forms a second neural network, 
wherein the second circuit is electrically connected to the first circuit (10/11/115/116), and 
wherein the second circuit is configured to conduct decompression processing by the second neural network on the second image data to generate third image data (to 130).
Re claim 14, Ikeda, FIG. 1 teaches the electronic device according to claim 13, further comprising a display device electrically connected to the graphics processing unit (FIG. 7).
Claim(s) 1-4, 6-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat (Pub. No.: US 2017/0337466).
Re claim 1, Bayat teaches an imaging device comprising: 
an imaging portion (input image with 3×3 pixel, FIG. 12, ¶ [0052]); and 
an encoder (input S0), 

wherein the encoder comprises a first circuit (33) that forms a first neural network (CB2, [0054]), and 
wherein the first circuit (33) is configured to conduct feature extraction by the first neural network on the first image data to generate second image data (I_VMM_OUT[0:L]).
Re claim 2, Bayat teaches the imaging device according to claim 1, wherein the first neural network is configured to perform convolution processing using a weight filter (weight mapping, FIG. 10, ¶ [0050]).
Re claim 3, Bayat teaches the imaging device according to claim 2, wherein the imaging device comprises a shift register, 
wherein the encoder comprises a memory cell array (33, FIG. 13), 
wherein an input terminal (I ANAIN[0:N]) of the shift register (“scan the input image with 3×3 pixel overlapping filters (kernel), shifting the filter by 1 pixel”, [0052]) is electrically connected to the imaging portion, 
wherein an output terminal (out from 34, FIG. 13) of the shift register is electrically connected to the memory cell array (33), 
wherein the memory cell array is configured to store a filter value of the weight filter (weight set, FIG. 12, [0053]), 
wherein the shift register is configured to output the first image data (image with 3×3 pixel) to the memory cell array (33) sequentially for every pixel region of the imaging portion, and 
Convolutional Neural Network, [0089]).
Re claim 4, Bayat, FIG. 12-13 teaches the imaging device according to claim 3, 
wherein the imaging portion comprises pixels arranged in n rows and m columns (NxN image array, [0089]), 
wherein n and m are each an integer greater than or equal to 1 (NxN), 
wherein the imaging portion is configured to generate the first image data when the pixels obtain pixel data by the imaging, 
wherein the pixel region comprises pixels arranged in t rows and s columns (32x32 pixels array, FIG. 12, [0052]) wherein t is an integer greater than or equal to 1 and less than or equal to n, and s is an integer greater than or equal to 1 and less than or equal to m, 
wherein the shift register comprises t x m stages (“using an M×M filter (kernel) that is shifted by X pixels”, [0089]) of retention circuits, and 
wherein the shift register is configured to output t x s pixel data (“the filter is repositioned back to the left side”) included in the pixel region to the memory cell array (130) at a time.
Re claim 6, Bayat, FIG. 12-13 teaches an electronic device comprising: the imaging device according to claim 1; and 
a decoder (34-37, [0055]), 
wherein the decoder comprises a second circuit (38/39) that forms a second neural network, 

wherein the second circuit is configured to conduct decompression processing by the second neural network on the second image data to generate third image data [0057].
Re claim 7, Bayat, FIG. 12-13 teaches the electronic device according to claim 6, further comprising a display device ([0054]/[0099]).
Re claim 8, Bayat, FIG. 12-13 teaches an electronic device comprising an imaging device, the imaging device comprising: 
an imaging portion (input image with 3×3 pixel, FIG. 12, ¶ [0052]); and 
an encoder (input S0), 
wherein the imaging portion is configured to generate first image data by imaging, 
wherein the encoder (34-37, FIG. 13, [0055]) comprises a first circuit (33) that forms a first neural network, and 
wherein the first circuit (33) is configured to conduct feature extraction by the first neural network on the first image data to generate second image data ((I_VMM_OUT[0:L]).
Re claim 9, Bayat, FIG. 12-13 teaches the electronic device according to claim 8, wherein the first neural network is configured to perform convolution processing using a weight filter (FFT filtering image/claim 13/claim 14).
Re claim 10, Ikeda, FIG. 1 teaches the electronic device according to claim 9, wherein the imaging device comprises a shift register, 
wherein the encoder comprises a memory cell array (33), 
filters (kernel), shifting the filter by 1 pixel”, [0052]) is electrically connected to the imaging portion, 
wherein an output terminal of the shift register (out from 34, FIG. 13) is electrically connected to the memory cell array, 
wherein the memory cell array (33) is configured to store a filter value of the weight filter (weight set, FIG. 12, [0053]), 
wherein the shift register is configured to output the first image data to the memory cell array (33, FIG. 13) sequentially for every pixel region (image with 3×3 pixel) of the imaging portion, and 
wherein the convolution processing includes product-sum operation using the first image data and the filter value (memory based Convolutional Neural Network, [0089]).
Re claim 11, Bayat, FIG. 12-13 teaches the electronic device according to claim 10,
wherein the imaging portion comprises pixels arranged in n rows and m columns (NxN image array, [0089]), 
wherein n and m are each an integer greater than or equal to 1 (NxN), 
wherein the imaging portion is configured to generate the first image data when the pixels obtain pixel data by the imaging, 
wherein the pixel region comprises pixels arranged in t rows and s columns (32x32 pixels array, FIG. 12, [0052]) wherein t is an integer greater than or equal to 1 
wherein the shift register comprises t x m stages (“using an M×M filter (kernel) that is shifted by X pixels”, [0089]) of retention circuits, and 
wherein the shift register is configured to output t x s pixel data (“the filter is repositioned back to the left side”) included in the pixel region to the memory cell array (130) at a time.
Re claim 13, Bayat, FIG. 12-13 teaches the electronic device according to claim 8, further comprising: 
a decoder (34-37, [0055]); and 
a graphics processing unit ([0004]/[0090]) electrically connected to the decoder, 
wherein the decoder (34-37) comprises a second circuit (38/39) that forms a second neural network, 
wherein the second circuit is electrically connected to the first circuit (33), and 
wherein the second circuit is configured to conduct decompression processing by the second neural network on the second image data to generate third image data [0057].
Re claim 14, Bayat, FIG. 12-13 teaches the electronic device according to claim 13, further comprising a display device electrically connected to the graphics processing unit ([0054]/[0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894